Citation Nr: 0405284	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  97-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for diabetes mellitus with peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran had active service from November 1952 to May 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied compensation under the provisions of 38 U.S.C.A. § 
1151 for diabetes mellitus with peripheral neuropathy.  

In May 1999, the Board denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus with 
peripheral neuropathy.  The veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  

The Secretary and the appellant (the parties) filed a joint 
motion for remand.  In December 1999, the Court vacated the 
Board's May 1999.  In March 2000, the Board remanded the case 
to the RO for additional development.  The case has been 
returned to the Board for further appellate review.  


REMAND

The RO has not issued a VCAA letter in regard to the issue on 
appeal.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  The RO should 
specifically advise the veteran of the 
revised criteria.  

2.  In regard to the veteran's assertions 
that he was told by examiners that there 
was a relationship; he must obtain a 
written statement from each such 
examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


